
	
		II
		111th CONGRESS
		1st Session
		S. 2519
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain tirebuilding
		  machines used in the manufacture of extra-wide pneumatic truck and automobile
		  tires, and parts and accessories thereof.
	
	
		1.Certain tirebuilding machines
			 used in the manufacture of extra-wide pneumatic truck and automobile tires, and
			 parts and accessories thereof
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Post systems, feeder systems, reels, conveying equipment,
						controlling machinery, and other motor vehicle tire production machinery, all
						the foregoing designed for the production of tires having a tread width of more
						than 450 mm, and parts thereof (provided for in subheading 8477.51.00,
						8477.90.25, 8477.90.65, or 8477.90.85)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
